Citation Nr: 0920321	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for chronic prostatitis. 

2.  Entitlement to a compensable disability rating for 
residuals scar, shell fragment wound, right knee ("right 
knee scar").

3.  Entitlement to service connection for meniscus tear, 
right knee, status post arthroscopy ("right knee 
condition"), to include as secondary to the service-
connected right knee scar.


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active service from December 1969 to November 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  At the Veteran's recent October 2006 VA compensation 
examination, the Veteran's chronic prostatitis was manifested 
by urinary frequency with a daytime voiding interval between 
one and two hours.

2.  The VA compensation examiner that evaluated the Veteran 
in October 2006 determined that the Veteran's right knee scar 
was not painful upon examination, did not result in 
limitation of motion or function of the knee, was not 144 
square inches (929 sq. cm.) or greater, and was not deep.

3.  The VA compensation examiner that evaluated the Veteran 
in October 2006 determined that the Veteran's current right 
knee condition was not caused by or the result of or 
secondary to the Veteran's service-connected scar, shell 
fragment wound.


CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent rating, but no 
greater, for chronic prostatitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.115a, 4.115b, 
Diagnostic Code (DC) 7527 (2008).

2.  The criteria are not met for a compensable rating for the 
right knee scar.  38 U.S.C.A. §§ 1155, 5107 (West 2007); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, DCs 7804, 7805 (2008).

3.  The Veteran's right knee condition was not incurred in or 
aggravated by his military service and is not proximately due 
to, the result of, or chronically aggravated by his service-
connected right knee scar.  38 U.S.C.A. §§ 1101, 1110 (West 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by a letter dated in 
September 2006, the RO advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the Veteran in 
obtaining and what information or evidence the Veteran was 
responsible for providing.  For claims, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA also 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claims.  See 73 FR 
23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that 
September 2006 VCAA notice letter prior to initially 
adjudicating the Veteran's claims in February 2007, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  This letter also contained 
information concerning both the initial disability ratings 
and effective dates of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
ow

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the Veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit held that any error 
in a VCAA notice, concerning any element of a claim, is 
presumed prejudicial, and that VA then bears the burden of 
rebutting this presumption.  However, the Supreme Court of 
the United States recently reversed the Federal Circuit's 
holding in Shinseki v. Sanders, 556 U. S. ___ (2009).  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's chronic prostatitis and right knee scar were 
provided to him in the November 2007 statement of the case 
(SOC).  A reasonable person could be expected to read and 
understand these criteria, and that evidence showing his 
disabilities met the requirements for increased ratings was 
needed for his claims to be granted.  Indeed, in response to 
the November 2007 SOC, he submitted his substantive appeal 
(VA Form 9) in December 2007 arguing why he meets the 
requirements for increased ratings.  Certainly then, he has 
the requisite actual knowledge of the evidence needed to 
support his claims.

Additionally, the September 2006 VCAA letter did not specify 
the requirements for direct service connection for a right 
knee condition.  It provided notice for the evidence 
necessary to warrant an increased rating for the Veteran's 
right knee scar and for the chronic prostatitis.  
Additionally, the September 2006 letter provided information 
on obtaining secondary service connection for the Veteran's 
right knee condition, but did not provide information on 
obtaining direct service connection for the right knee 
condition.  However, the requirements for obtaining direct 
service connection were provided to the Veteran in the 
November 2007 SOC.

After providing the additional VCAA notice in the November 
2007 SOC, the RO did not go back and readjudicate the claims 
by way of a subsequent supplemental SOC.  So in essence, 
based on the above case law, the timing defect in VCAA notice 
was not rectified.  Regardless, the Court also recently held 
the failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the Veteran 
did not submit any additional pertinent evidence in response 
to the VCAA notice provided in the November 2007 SOC.  In 
fact, the Veteran previously submitted a statement in 
November 2006 that he had no additional evidence or 
information to provide to the VA.  Therefore, the absence of 
a subsequent SSOC after the additional VCAA notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.

Thus, any deficiency with VCAA notice did not affect the 
essential fairness of the adjudication, as the Veteran 
clearly understood his rights under the VCAA.  Overall, to 
the extent that the VA may have erred in the content and 
timing of VCAA notices, all things considered, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  See again Overton v. Nicholson, 
20 Vet. App. at 435.

And as for the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), private medical 
records, and VA medical records, including the report of his 
recent October 2006 VA compensation examinations to assess 
the severity of his chronic prostatitis and right knee scar, 
and for a medical nexus opinion concerning the cause of his 
claimed right knee condition - and in particular, whether it 
is related to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2007).  

Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.1 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
February 2003, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  As the evidence 
below will establish, the Veteran's disabilities do not cause 
impairment in occupational and social functioning.  Thus, the 
Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged ratings are appropriate for the Veteran's 
chronic prostatitis and right knee scar.  But his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Whether the Veteran is Entitled to a Rating Higher than 10 
Percent for Chronic Prostatitis

The Veteran asserts that he is entitled to a higher rating 
for his service-connected chronic prostatitis, currently 
evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.115b, DC 7527, for prostate gland injuries, infections, 
hypertrophy, postoperative residuals (2008). 

Under DC 7527, the rater is instructed to evaluate the 
disability as either voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. 
§ 4.115b (2008).  A 20 percent evaluation is warranted for 
voiding dysfunction when the disability requires the wearing 
of absorbent materials which must be changed less than two 
times per day.  A higher 40 percent evaluation is warranted 
for voiding dysfunction when the disability requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  38 C.F.R. § 4.115a (2008).

The rating criteria for voiding dysfunction also states that 
the condition can be rated under the criteria for urinary 
frequency or obstructed voiding.  A 20 percent evaluation is 
warranted for urinary frequency when the daytime voiding 
interval is between one and two hours, or; when the Veteran 
awakens to void three to four times per night.  A higher 40 
percent evaluation is warranted for urinary frequency when 
the daytime voiding interval is less than one hour, or; 
awakening to void five or more times per night.  38 C.F.R. § 
4.115a (2008).

VA assigns a 30% rating for obstructed voiding when there is 
urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a (2008).

A higher 30 percent evaluation is warranted for urinary tract 
infections if there are recurrent symptomatic infections 
requiring drainage or frequent hospitalization (more than two 
times a year) or requiring continuous intensive management.  
38 C.F.R. § 4.115a (2008). 

In October 2006, the Veteran was afforded a VA examination, 
in which the VA examiner reviewed the claims file.  The 
Veteran told the VA examiner that he treated his chronic 
prostatitis with antibiotics, and that he did not have a 
history of venereal disease.  The Veteran stated he was 
currently not working but this was not due to his chronic 
prostatitis.  The Veteran did not have lethargy.  His 
frequency was every hour, and his nocturia was two per hour.  
The VA examiner noted that at the examination there was no 
dysuria but the Veteran did have forceful micturition and 
fair stream with urgency and not emptying well.  The 
Veteran's prostate was 30 grams in size.  The Veteran did not 
have incontinence.  The Veteran did not wear absorbent 
materials.  The Veteran experienced recurrent urinary tract 
infections.  The Veteran did not have renal colic, bladder 
stones, or acute nephritis.  The Veteran had never been 
hospitalized for his urinary tract disease, or treated for 
malignancy.  The Veteran's chronic prostatitis did not 
require catheterization, frequency of dilations, drainage 
procedures, diet therapy, medications, or invasive or 
noninvasive procedures.

Based on the results of this VA compensation examination, the 
Veteran is entitled to a higher 20 percent rating under DC 
7527.  The evidence establishes that the Veteran has urinary 
frequency with a daytime voiding interval between one and two 
hours.  38 C.F.R. §§ 4.115a, 4.115b (2008).

The Veteran is not entitled to a higher 30 percent rating 
because the evidence of record does not establish that the 
Veteran has urinary tract infections that produce recurrent 
symptomatic infections which require drainage, frequent 
hospitalization (more than two times a year), or continuous 
intensive management.  Additionally, the Veteran does not 
have urinary retention that requires intermittent or 
continuous catheterization.  Further, the Veteran does not 
wear absorbent materials which must be changed 2 to 4 times 
per day.  The Veteran's urinary frequency also does not 
result in a daytime voiding interval of less than one hour, 
or awakening to void five or more times per night.  38 C.F.R. 
§ 4.115a (2008).

So resolving all reasonable doubt in his favor, his claim for 
increased rating for his chronic prostatitis must be granted.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  As such, the 
Board grants a staged rating of 20% for his chronic 
prostatitis from October 26, 2006, the date of his most 
recent VA examination.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).    

Whether the Veteran is Entitled to a Compensable Rating for 
Right Knee Scar

The Veteran asserts that he is entitled to a higher rating 
for his service-connected right knee scar, currently 
evaluated as 0 percent disabling under 38 C.F.R. 
§ 4.118, DC 7804, for scars, superficial, painful on 
examination (2008).  The Veteran's right knee scar has also 
been previously rated under 38 C.F.R. § 4.118, DC 7805, for 
other scars.  He filed his claim in September 2006.  
Therefore, the criteria that became effective on August 30, 
2002, are the only ones that apply in this case.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).

Under DC 7804, a 10 percent rating is warranted for a 
superficial scar that is painful on examination.  38 C.F.R. 
§ 4.118 (2008).

Under DC 7805, the rater is instructed to rate the scar based 
on the limitation of function of the affected part.  
38 C.F.R. § 4.118 (2008).

The Board sees there is no evidence suggesting the Veteran's 
right knee scar is deep or causes limitation of motion to 
warrant application of DC 7801, for scars other than on the 
head, face, or neck, which are deep or cause limited motion.  
His scar also is not 144 square inches (929 sq. cm.) or 
greater to warrant a compensable evaluation under DC 7802, 
for scars other than on the head, face, or neck, that are 
superficial and do not cause limited motion.  There also is 
no evidence that his scar is unstable to warrant application 
of DC 7803.  See also Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

In October 2006, the Veteran was afforded a VA examination, 
in which the VA examiner reviewed the claims file.  Upon 
examination, the size of the scar was determined to be 4 
centimeters by 1.5 centimeters (6 sq. cm. total).  The 
Veteran did not have pain associated with the scar.  The scar 
was not tender upon palpation.  The scar was superficial, not 
adhering to underlying tissue and not causing underlying 
tissue damage.  The scar did not result in limitation of 
motion or loss of function. The scar was not depressed.  The 
scar did not result in disfigurement of the head, face, or 
neck.  The scar was discolored (lighter than the normal 
skin).  The scar did not have induration or inflexibility.

Despite the Veteran's contentions, the evidence of record 
establishes the Veteran is not entitled to a rating higher 
than noncompensable under DCs 7804 and 7805.  The Veteran's 
scar is not painful upon examination, and the Veteran's right 
knee is not limited in its motion or function due to the 
scar.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2007); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Entitlement to Service Connection for Right Knee Condition, 
to Include as Secondary to Right Knee Scar

The Veteran contends his right knee condition is directly 
attributable to his military service or, alternatively, is 
proximately due to, the result of, or aggravated by his 
service-connected residuals of a right knee scar - thereby 
warranting secondary service connection.  For the reasons and 
bases discussed below, however, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2007); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).   
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  

A disability also may be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a) (2008).  In 
addition, secondary service connection may be established by 
any increase in severity (i.e., aggravation) of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected condition.  
38 C.F.R. § 3.310(b) (2008), effective October 10, 2006.  See 
71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2007).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it).  The evidence 
establishes that in May 2005 the Veteran underwent a right 
knee arthroscopy due to a meniscus tear.  Therefore, the 
Veteran has the claimed condition. 

So the determinative issue is whether the Veteran's right 
knee condition is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran's September 1969 induction examination stated 
that the Veteran had a right knee scar prior to service.  
However, the Veteran's STRs, including his August 1971 
separation examination, are unremarkable for any complaint, 
diagnosis of or treatment for a right knee condition.  
Additionally, in the August 1971 Report of Medical History, 
the Veteran checked the box "No" for trick or locked knee. 

Post-service, the Veteran did not initially receive a 
diagnosis of a right knee condition until many years after 
service (in 2005 at the very earliest, when the Veteran had a 
right knee arthroscopy performed by Dr. G.P.R.).  
This intervening lapse of so many years between his 
separation from military service and the first manifestation 
for this claimed disorder is probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Additionally, the Veteran's contentions notwithstanding, none 
of the VA physicians or private physicians that have had 
occasion to evaluate or examine him, or anyone else for that 
matter, have attributed his right knee condition to his 
military service.  They only recounted his self-reported 
history of chronic pain, without also personally commenting 
on whether his current right knee condition is indeed 
traceable back to his military service, including to any 
trauma he may have sustained or disease contracted.  

The Veteran, however, still may establish his entitlement to 
service connection for a right knee condition if there is 
competent medical evidence otherwise linking this condition 
to his military service, including by way of his already 
service-connected residuals of a right knee scar.  See 38 
C.F.R. § 3.303(d); Hickson v. West, 12 Vet. App. 247, 253 
(1999) (medical nexus requirement for service connection 
consists of a link between current disability and an 
identifiable in-service disease or injury).

In October 2006, the Veteran was afforded a VA examination, 
in which the VA examiner reviewed the claims file.  The 
Veteran told the VA examiner that he has had right knee pain 
since the service.  During service, the Veteran had a right 
knee injury from a shell fragment wound during combat in the 
Republic of Vietnam.  The Veteran stated he was hospitalized 
and could not recall the treatment.  The Veteran stated he 
was treated by a private orthopedic surgeon, Dr. P., who 
found and repaired a meniscus tear in the Veteran's right 
knee in May 2005.

Upon examination, the VA examiner diagnosed the Veteran with 
right knee pain, and determined that the Veteran's current 
right knee disabilities were not caused by or the result of 
or secondary to the Veteran's service-connected scar, shell 
fragment wound.  The VA examiner based this decision on the 
fact that there was no evidence of treatment for a right knee 
condition (other than the scar) for up to several years after 
service.  Also, the Veteran's STRs and separation examination 
were silent for a right knee condition (other than a scar).

Thus, there is no indication of the onset of a right knee 
condition in service or evidence otherwise suggesting this 
condition - first diagnosed many years after service - 
began during service or was caused or aggravated by the 
service-connected residuals of a right knee scar.  
Accordingly, there is no competent evidence directly linking 
this condition to the Veteran's military service or 
secondarily to his residuals of a right knee scar.  Moreover, 
since, for the reasons and bases discussed, the preponderance 
of the evidence is against the claim, there is no reasonable 
doubt to resolve in his favor, and his claim must be denied.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

A higher 20 percent disability rating is granted for the 
chronic prostatitis.

The claim for a compensable disability rating right knee scar 
is denied.

The claim for service connection for a right knee condition 
is denied.




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


